Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 12/10/20. Claims 1-3, 5-10, 12-14 are presented for examination. Claims 1, 8 are independent claims.

Oath/Declaration 
The Office acknowledges receipt of a properly signed Oath/Declaration submitted on 12/10/20.

Priority
The Examiner acknowledges the Applicant's claim for domestic benefit of PCT Application No. PCT/KR2018/006613 filed on 06/11/2018. 




Information Disclosure Statement
The Applicant’s Information Disclosure Statement, filed 12/10/20, has been received, entered into record, and considered.

Drawings 
The Examiner acknowledges the drawings filed on 12/10/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2019/0215801 A1) in view of Gulati et al (US 2018/0048572 A1).

Claims 1, 8
Mok teaches a V2X communication apparatus (Mok fig 3 par 0065 terminal) and method, comprising: a memory configured to store data (Mok fig 3 par 0071 storage unit 320); an RF unit configured to transmit and receive radio signals (Mok fig 3 par 0067 communication unit 310); and a processor configured to control the memory and the RF unit (Mok fig 3 par 0072 controller 330), wherein the processor is configured to: acquire CBR values (Mok embodiment 1 par 0161 UE computes the “average CBR value of the resource pools”; to computer the average CBR, the UE must acquire CBR values of each resource pool) for each of a plurality of channels ( Mok embodiment 1 par 0158 each resource pool have a frequency { channel} for transmit and receive; a plurality of resource pools indicates a plurality of channels), set a CBR threshold based on the CBR values (Mok embodiment 1 par 162 UE sets the CBR value of the candidate resource pool group as the level {CBR threshold} against which the CBR result of the serving frequency resource is compared. Par 0161 “the CBR value of the candidate resource pool group may be the average CBR value of the resource pools belonging to the corresponding group”, i.e. based on the CBR values), select a channel candidate group based on the CBR threshold (Mok embodiment 1 par 0162 the candidate resource pool group is a transmission resource candidate if the CBR result of the serving frequency resource is higher than the CBR result of the candidate resource pool groups {CBR threshold} by CBR_Threshold_A amount. Par 0168 UE selects the resource pool group {channel candidate group} having the lowest CBR from among the candidate resource pool groups), transmit data through a channel included in the channel candidate group (Mok embodiment 1 par 0169-0170, 0344 UE selects a resource pool {channel} having the lowest CBR from the selected resource pool group {channel candidate group} to transmit V2X data), and wherein the CBR threshold is set (Mok par 162 UE sets the CBR value of the candidate resource pool group as the level {CBR threshold}), based on a CBR average value (Mok par 0161 the CBR value is “the average CBR value of the resource pools belonging to the corresponding group”); wherein the channel candidate group has a number of at least one member (Mok par 0169-0170 the selected candidate resource pool {channel} is the at least one member of the selected resource pool group {channel candidate group}), based on the priority of service (Mok par 0202-0203, 0207 in another embodiment discusses the selection of candidate resource pool {channel} can be based on the CBR and the prose per packet priority (PPPP). The PPPP is a priority of a packet containing the data of a service, the priority at which the packet is transmitted is to the priority of the service. It would have been obvious for one ordinarily skilled in the art to add to the method of selecting a channel candidate the criteria PPPP to be used with the criteria CBR in the selection of the channel candidate. The motivation to combine is to select a channel having sufficient transmission resource to transmit packets at the required priority level as discussed by Mok [par 0202, 0203]).
Mok teaches the CBR threshold is set based on a CBR average value. However, Mok does not specifically teach the CBR threshold is set, based on a weight applying to a CBR average value, wherein the weight is related with a priority of service corresponding to the transmitted data. Gulati discloses the CBR threshold is set, based on a weight applying (Gulati par 0080-0081 UE sets the threshold CBRlimit_p0 for high priority packets at 1.6 times the 50% channel resource utilization – 80%/50%, the threshold CBRlimit_p1 for medium priority packets at 1.0 times the 50% channel resource utilization – 50%/50%, the threshold CBRlimit_p2 for low priority packets at 0.6 times the 50% channel resource utilization 30%/50%. The factors 1.6, 1.0, 0.6 adjusting the 50% channel resource utilization are the weights) to a CBR average value (Gulati par 0080 the 50% channel resource utilization is a CBR average value in that it is the center point between maximum channel resource utilization and no channel resource utilization, i.e. sum of 100% of channel resource utilization and 0% of channel resource utilization divided by 2), wherein the weight is related with a priority of service corresponding to the transmitted data (Gulati par 0080 the weight 1.6 is related to higher priority packets, 1.0 is related to medium priority packets, and 0.3 is related to low priority packets). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mok with Gulati by adding the method of applying a weight corresponding to a service priority level to the a CBR average as taught by Gulati where the CBR average taught by Gulati is replaced by the average CBR value of resource pools in a group as taught by Mok. The motivation to combine Mok and Gulati is to ensure higher channel resource (CR) are available for higher priority packets as discussed by Gulati [par 0082]. 

Claims 2, 9
Mok in view of Gulati teaches the limitations of claims 1, 8, wherein the CBR threshold corresponds to an average value of the CBR values for each of the plurality of channels (Mok par 162 UE sets the CBR result of the candidate resource pool group as the CBR threshold. Par 0161 the CBR value of the candidate resource pool group is the average CBR value of the resource pools), and the average value is calculated instantaneously (Mok fig 11 par 0159-0161 UE collects CBR measurement result for the resource pools at step 1101 and calculates the average CBR value at step 1103, i.e. UE calculates the average instantaneously after receiving the CBR measurements) or adaptively. 

Claims 3, 10
Mok in view of Gulati teaches the limitations of claims 1, 8, wherein the channel candidate group includes channels whose CBR value is less than or equal to the CBR threshold (Mok par 162 UE sets the CBR result of the candidate resource pool group as the CBR threshold. Par 0161 the CBR value of the candidate resource pool group is the average CBR value of the resource pools. Mathematically there must be some CBR values in the calculated average CBR that are less than the calculated average CBR, or CBR threshold). 

Claims 6, 13
Mok in view of Gulati teaches the limitations of claims 1, 8, wherein the priority of the service includes a low priority, a medium priority, and a high priority (Gulati par 0080 three priorities (p=0,1,2) high priority, medium priority, and low priority), and if the service has the medium priority, the weight is 1 (Gulati par 0080 UE sets the threshold CBRlimit_p1 for medium priority packets at 1.0 times the 50% channel resource utilization. The factor 1.0 maintaining the channel resource utilization limit at 50% is the weight), if the service has the high priority, the weight is set to a value that increases (Gulati par 0080 UE sets the threshold CBRlimit_p0 for high priority packets to be 1.6 times the 50% channel resource utilization. The factor 1.6 increasing the channel resource utilization limit from 50% to 80% is the weight) the CBR average value (Gulati par 0080 the 50% channel resource utilization is a CBR average value in that it is the center point between maximum channel resource utilization and no channel resource utilization), and if the service has the low priority, the weight is set to a value that decreases (Gulati par 0080 UE sets the threshold CBRlimit_p2 for low priority packets at 0.6 times the 50% channel resource utilization. The factor 0.6 lowering the channel resource utilization limit from 50% to 30% is the weight) the CBR average value (Gulati par 0080 the 50% channel resource utilization is a CBR average value in that it is the center point between maximum channel resource utilization and no channel resource utilization). 

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2019/0215801 A1) in view of Gulati et al (US 2018/0048572 A1) as applied to claims 1, 8 further in view of Belleschi et al (US 2020/0229194 A1).

Claims 5, 12
Mok in view of Gulati teaches the limitations of claims 1, 8, wherein the priority of the service includes a low priority, a medium priority, and a high priority (Gulati par 0080 three priorities (p=0,1,2) high priority, medium priority, and low priority), and if the service has the medium priority, the weight is 1 (Gulati par 0080 for medium priority packets, UE sets the threshold CBRlimit_p1 at 1.0 {weight} times the 50% channel resource utilization), if the service has the high priority, the weight is set to a value that increases (Gulati par 0080 for high priority packets, UE sets the threshold CBRlimit_p0 at 1.6 {weight} times the 50% channel resource utilization to increase the threshold to 80% channel resource utilization) the CBR average value (Gulati par 0080 the 50% channel resource utilization is a CBR average value in that it is the center point between sum of 100% of channel resource utilization and 0% of channel resource utilization divided by 2), and if the service has the low priority, the weight is set to a value that decreases (Gulati par 0080 for low priority packets, UE sets the threshold CBRlimit_p0 at 0.6 {weight} times the 50% channel resource utilization to decrease the threshold to 30% channel resource utilization) the CBR average value (Gulati par 0080 the 50% channel resource utilization is a CBR average value). 
Mok in view of Gulati teaches if the service has the high priority, the weight is set to a value that increase the CBR average value and if the service has the low priority, the weight is set to a value that decreases the CBR average value. However, Mok in view of Gulati does not specifically teach to decrease the CBR average value if the service has the high priority and to increase the CBR average value if the service has the low priority. Belleschi discloses to decrease the CBR threshold if the service has the high priority (Belleschi fig 2 par 0101 decrease the CBR threshold A to CBR threshold level 225 for high priority data), and increases the CBR threshold if the service has the low priority (Belleschi fig 2 par 0101 increase the CBR threshold A to CBR threshold level 220 for low priority data). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mok in view of Gulati with Belleschi by replacing the value that increases with the value that decreases the CBR threshold when the service has .

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2019/0215801 A1) in view of Gulati et al (US 2018/0048572 A1) as applied to claims 1, 8 further in view of Fechtel et al (US 2020/0280827 A1).

Claims 7, 14
Mok in view of Gulati teaches the limitations of claims 1, 8.
Mok in view of Gulati teaches selecting a channel based on priority of service for transmission of V2X data. However, Mok in view of Gulati does not specifically teach based on multi-hop transmission of the data, a number of hopping channels is determined based on the priority of the service corresponding to the transmitted data. Fechtel discloses based on multi-hop transmission of the data (Fechtel fig 1 par 0078-0079 multi-hop configuration for multi-hop transmission of V2X data), a number of hopping channels is determined based on the priority of the service corresponding to the transmitted data (Fechtel par 0108, 0118 for high priority communication {priority of the service corresponding to the transmitted data} transmit over more frequency band {a number of hopping channel in the multi-hop configuration in fig 1}. To transmit over more frequency band, the system has to determine how many of the more frequency band to use for high priority communication). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mok in view of Gulati with Fechtel by adding the method of determine a number of frequency band to use based on the priority of the service as taught by Fechtel. The motivation to combine Mok in view of Gulati and Fechtel is to improve the link quality of the high priority communication as discussed by Fechtel [par 0108]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/Srilakshmi K Kumar/SPE, Art Unit 2647